securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE [X]Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) UNION BANK, NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 94-0304228 I.R.S. Employer Identification No. 400 California Street San Francisco, California (Address of principal executive offices) (Zip Code) General Counsel Union Bank of California, National Association 400 California Street Corporate Trust - 12th Floor San Francisco, CA94104 (415) 765-2945 (Name, address and telephone number of agent for service) WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST (Issuing Entity in respect of the Notes) (Exact name as specified in its Charter)) WORLD FINANCIAL NETWORK CREDIT CARD MASTER TRUST (Issuing Entity in respect of the Collateral Certificate) (Exact name as specified in its Charter)) WFN CREDIT COMPANY, LLC (Depositor) (Exact name as specified in its Charter)) Delaware 31-1772814 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Righter Parkway, Suite 100 Wilmington, Delaware (Address of Principal Executive Offices) (Zip Code) Asset Backed Notes (Title of the indenture securities) FORM T-1 Item 1. GENERAL INFORMATION.Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Office of the Comptroller of the Currency Washington, D.C. 20219 b) Whether it is authorized to exercise corporate trust powers. Trustee is authorized to exercise corporate trust powers. Item 2. AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because, to the best of the Trustee's knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16. LIST OF EXHIBITS: List below all exhibits filed as a part of this statement of eligibility and qualification. 1.A copy of the Articles of Association of the Trustee.* 2.A copy of the certificate of authority of the Trustee to commence business.* 3.A copy of the certificate of authority of the Trustee to exercise corporate trust powers.* 4.A copy of the existing bylaws of the Trustee.* 5.Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939. 7. A copy of the latest report of condition of the trustee published pursuant to law or the requirements of its supervising or examining authority. 8. Not Applicable 9. Not Applicable * Incorporated by reference to exhibit of the same number to the trustee’s Form T-1 filed as Exhibit 25.1 to Form S-3 Registration No. 333-165578. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, Union Bank, National Association, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of New York, State of New York on the 26th day of June, 2012. Union Bank, National Association By: /s/ Eva Aryeetey Name: Eva Aryeetey Title: Vice President EXHIBIT 6 CONSENT OF THE TRUSTEE REQUIRED BY SECTION 321(b) OF THE ACT June 26, 2012 Securities and Exchange Commission Washington, D.C.20549 Ladies and Gentlemen: In connection with the issuance of asset-backed notes of World Financial Network Credit Card Master Note Trust, the undersigned, in accordance with Section 321(b) of the Trust Indenture Act of 1939, as amended, hereby consents that reports of examinations of the undersigned by federal, state, territorial, or district authorities authorized to make such examinations may be furnished by such authorities to the Securities and Exchange Commission upon request therefor. Sincerely, Union Bank, National Association By:/s/ Eva Aryeetey Name:Eva Aryeetey Title:Vice President EXHIBIT 7 Page 1 CONSOLIDATED REPORT OF CONDITION OF Union Bank, N.A of Los Angeles in the State of California, at the close of business March 31, 2012 published in response to call made by the Comptroller of the Currency, under Title 12, United States Code, Section 161. Charter 21541 BALANCE SHEET Dollar Amounts In Thousands ASSETS Cash and balances due from depository institutions: Non interest bearing balances and currency and coin $ Interest bearing balances $ Securities: Held to maturity securities $ Available for sale securities $ Federal funds sold and securities purchased under agreements to resell: Federal funds sold in domestic offices $
